SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

898
TP 12-00502
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF JOVAN FLUDD, PETITIONER,

                      V                                             ORDER

DALE ARTUS, SUPERINTENDENT, WENDE CORRECTIONAL
FACILITY, AND BRIAN FISCHER, COMMISSIONER, NEW
YORK STATE DEPARTMENT OF CORRECTIONS & COMMUNITY
SUPERVISION, RESPONDENTS.


JOVAN FLUDD, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [M. William
Boller, A.J.], dated March 1, 2012) to review a determination of
respondents. The determination found after a Tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    October 5, 2012                        Frances E. Cafarell
                                                   Clerk of the Court